Citation Nr: 1705250	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  12-04 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to a waiver of an overpayment created due to a reduction in pension entitlement.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1982 to August 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal based on a notice of disagreement (NOD) in response to an August 15, 2011 action by the Department of Veteran Affairs (VA) Pension Management Center in St. Paul, Minnesota.  Although the Veteran originally requested a hearing in this matter, he withdrew that request by August 2011 correspondence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On August 15, 2011, the Veteran was sent a letter notifying him that there had been a retroactive reduction in his pension entitlement as a result of VA receiving information which indicated he had not reported income from Social Security Administration (SSA) benefits starting in April 2006.  In addition, it informed him that this change had created an overpayment which would be addressed in a separate correspondence.  In response, he submitted a September 2011 correspondence indicating disagreement with the resultant overpayment and requesting an appeal.  However, a close review of the file reveals that there is no record of any subsequent letter actually notifying him of the resultant overpayment or its amount (though the Veteran indicates it is somewhere in the vicinity of $15,000).  In addition, there is no indication that the AOJ has actually issued a decision on the matter of entitlement to a waiver of such overpayment in the first instance.  Consequently, the Board finds that due process requires the matter be remanded to the AOJ for adjudication in the first instance. 

On remand, it should be noted that there is also nothing in the record which explains in more detail the methodology by which the AOJ arrived at the final figures indicated in its August 2011 notification letter.  As such, the AOJ should conduct all necessary development (including documenting its findings regarding the alleged overpayment and associating a copy of the original letter notifying the Veteran of the amount of said overpayment and the amount and duration of any proposed withholding with the record).  

Accordingly, the case is REMANDED for the following action:

After any indicated development (as described above), the AOJ must adjudicate the issue of entitlement to a waiver of such overpayment in light of all evidence in the record.  The Veteran should then be afforded an opportunity to respond, and if any benefit sought on appeal remains denied, the AOJ must issue a fully responsive supplemental statement of the case (SSOC), afford him an opportunity to respond, and return the case to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



